Exhibit 10.47




PDL BIOPHARMA, INC.


2013 Long-Term Incentive Plan


 
This 2013 Long-Term Incentive Plan (the “Plan”) is intended to enhance
stockholder value by promoting a connection between the performance of PDL
BioPharma, Inc. (the “Company”) and the compensation of personnel of the Company
and retaining high performing personnel.  This Plan is the second long-term
incentive plan in a series of long-term incentive plans, each plan overlapping
the previous plan and having a subsequent vesting date to provide maximum
continuity and retention effects.  The Plan will be administered by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”).  The Committee shall have all powers and discretion necessary to
administer the Plan and to control its operation, and may delegate any and all
such powers and discretion to any officer of the Company.  The Plan is effective
as of January 1, 2012 (the “Effective Date”), and will fully vest on December
31, 2013 (the “Vesting Period”).  The Plan will terminate when all payments and
benefits under the Plan have been made.


1.           Eligibility
 
The employees of the Company set forth in Exhibit A (each, a “Participant”) are
eligible to receive a long-term incentive for the period ending December 31,
2013, according to this Plan.  To be eligible, a Participant must be employed by
the Company as of December 31, 2013, or otherwise eligible because of separation
from the Company entitling such Participant to acceleration, vesting and payment
of the Plan under any outstanding severance agreement.
 
2.           Incentive
 
The long-term incentive shall consist of (i) a target cash payment, as increased
by the Adjustments in Section 3, and (ii) a grant of restricted stock pursuant
to the Company’s 2005 Equity Incentive Plan.  All incentives shall vest and pay
on December 31, 2013, subject to compliance with Section 409A of the Internal
Revenue Code and except as accelerated by a Change in Control.
 
Each Participant’s incentive as of the Effective Date is set forth in Exhibit A.
 
3.           Adjustments
 
The cash component of each Participant’s incentive may be increased based on
Company performance.  If any of the performance goals set forth in Exhibit B are
achieved on or before December 31, 2013, the Participant may receive an
additional cash payment equal to a percentage of the Participant’s target cash
payment (the “Adjustment”).  The amount of the Adjustment and the achievement of
each performance goal will be determined by the Committee in its sole
discretion, provided that the aggregate maximum cash payment that any
Participant may receive under the Plan may not exceed two times his or her
target cash payment.
 
 
 

--------------------------------------------------------------------------------

 
 
The following examples demonstrate the calculation of the Adjustments.  If, at
December 31, 2013, Mr. McLaughlin remains employed by the Company and the
Company has successfully protected its European Union Queen et al. patent rights
and completed royalty rights acquisitions that the Committee determined to be
subject to a 30% Adjustment, then Mr. McLaughlin’s cash payment will be equal to
$797,300 ($469,000 (employment through December 31, 2013) + $187,600 (protection
of European patents) + $140,700 (royalty right acquisition subject to 30%
Adjustment) = $797,300).
 
Alternatively, if, at December 31, 2013, Mr. McLaughlin remains employed by the
Company and the Company successfully achieved maximum performance of all of the
performance goals on or before December 31, 2013, then, while the cash payment
would be equal to $1,125,600 ($469,000 (employment through December 31, 2013) +
$187,600 (protection of European patents) + $234,500 (royalty right acquisition
subject to 50% Adjustment) + $234,500 (sale of Company subject to 50%
Adjustment) = $1,125,600), the maximum cash payment would be limited to two
times the target cash amount or $938,000 (two times his target cash payment of
$469,000).
 
4.           Restricted Stock
 
The restricted stock award will fully vest on December 31, 2013, provided the
Participant remains employed by the Company through such date.  Dividend
payments and other distributions made on the restricted stock during the Vesting
Period will accrue through the Vesting Period and will be paid, plus interest
(based on the prevailing interest rate of the Merrill Lynch FFI Select
Institutional Fund), to the Participant upon vesting of the restricted stock
award.  The number of shares underlying the restricted stock award shall be
determined based on the closing price of the Company’s common stock on January
18, 2012.
 
5.           Change in Control
 
Notwithstanding the foregoing, in the event of a Change in Control, (i) the
vesting of the restricted stock award, (ii) the payment of any accrued but
unpaid dividends or other distributions, plus interest (at the rate set forth
above), and (iii) the payment of the target cash payment, plus any Adjustments
that the Committee determines has been earned as of the Change in Control, will
accelerate and pay in connection with the Change in Control.
 
For purposes of this Plan, “Change in Control” shall be deemed to have occurred
as of the first day after the Effective Date that any one or more of the
following conditions is satisfied:
 
(a)           any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than a trustee or other fiduciary holding securities of the Company under an
employee benefit plan of the Company, becomes the “beneficial owner” (as defined
in Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of (i) the outstanding shares
of common stock of the Company or (ii) the combined voting power of the
Company’s then-outstanding securities entitled to vote generally in the election
of directors; or
 
 
-2-

--------------------------------------------------------------------------------

 
 
(b)           the Company (i) is party to a merger, consolidation or exchange of
securities which results in the holders of voting securities of the Company
outstanding immediately prior thereto failing to continue to hold at least 50%
of the combined voting power of the voting securities of the Company, the
surviving entity or a parent of the surviving entity outstanding immediately
after such merger, consolidation or exchange, or (ii) sells or disposes of all
or substantially all of the Company’s assets (or any transaction or combination
of transactions having similar effect is consummated), or (iii) the individuals
constituting the Board of Directors immediately prior to such merger,
consolidation, exchange, sale or disposition shall cease to constitute at least
50% of the Board of Directors, unless the election of each director who was not
a director prior to such merger, consolidation, exchange, sale or disposition
was approved by a vote of at least two-thirds of the directors then in office
who were directors prior to such merger, consolidation, exchange, sale or
disposition.
 
Notwithstanding the foregoing, a transaction will not be considered a Change in
Control unless the transaction qualifies as a “change in control” as defined in
Treasury Regulation Section 1.409A-3(i)(5)(i).
 
6.           409A
 
This Plan is intended to be exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), pursuant to the short
term deferral exemption of Code Section 409A, so that none of the payments or
benefits under this Plan, or shares of Company common stock issuable pursuant to
this Plan, will be subject to the additional tax, penalties or other sanctions
imposed under Code Section 409A and this Plan shall in all respects be
administered, and any ambiguities herein will be interpreted, to be so
exempt.  For purposes of Code Section 409A, each payment under this Plan shall
be treated as a separate payment. In no event may a Participant, directly or
indirectly, designate the calendar year of any payment to be made under this
Plan.
 
7.           Miscellaneous
 
The Company shall withhold all applicable taxes from any payment paid or benefit
provided under the Plan, including any federal, state and local taxes.
 
Nothing in this Plan shall interfere with or limit in any way the right of the
Company to terminate any Participant’s employment or service at any time, with
or without cause. Nothing in this Plan should be construed as an employment
agreement or create any entitlement to any Participant for any incentive payment
or benefit hereunder.
 
This Plan and all awards shall be construed in accordance with and governed by
the laws of the State of Nevada, without regard to its conflict of law
provisions.
 
Payments under this Plan shall be unsecured, unfunded obligations of the
Company.  To the extent a Participant has any rights under this Plan, the
Participant’s rights shall be those of a general unsecured creditor of the
Company.
 
-3-